DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-10 are objected to because of the following informalities:  The abbreviation PTFE should be corrected to polytetrafluoroethylene for the sake of clarity.  Appropriate correction is required. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rangaswamy (US5196471) in view of McCullough (US20070099014) and Sun (US20150075714). 
Regarding claim 1, Rangaswamy teaches a composite abradable coating formed on a substrate surface by thermal spraying (abstract, column 1 lines 9-15). The abradable coating reads on the limitation of protective coating as it protects the substrate from the outside environment. Rangaswamy teaches the coating is a composite coating (column 3 lines 40-55), wherein the coating is formed by thermal spraying a powder with a first component of zirconia (ZrO2) (column 3 lines 40-55, column 4 lines 3-15), a second component of a solid lubricants (column 4 lines 15-20) and a third component of PTFE (column 4 lines 25-30, lines 45-50). Rangaswamy teaches the powder is formed by mixing the powder of each component (column 6 lines 15-30, column 5 line 54-60) (a composite coating, wherein the composite coating is formed of a mixture of ZrO2 powder, a PTFE powder and a solid lubricant powder by spraying).
Rangaswamy does not explicitly teaches the solid lubricant is silicone. However, McCullough teaches a composite coating formed by thermal spraying (abstract, paragraph 0005). McCullough teaches boron nitride (BN) (Rangaswamy’s second component solid lubricant, column 4 lines 15-20) and silicone are functionally equivalent solid lubricant that can be thermal sprayed (paragraph 0034).  Therefore, it would have been obvious to one of ordinary skill in the art to substitute BN for silicone as the solid lubricant in the thermal sprayed composite protective coating as disclosed by Rangaswamy. 
Rangaswamy in view of McCullough does not explicitly teach the surface is pretreated. However, Sun teaches a method of forming a ceramic coating on the a substrate by thermal spraying (abstract). Sun teaches to treat substrate surface before the thermal spraying to strengthen mechanical bonding of the sprayed coating to the substrate (paragraphs 0032 and 0045). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat the surface before the thermal spraying (pretreated surface) as suggested by Sun in the protective coating as disclosed by Rangaswamy in view of McCullough because Sun teaches treating the substrate surface before the thermal spraying would strengthen mechanical bonding of the sprayed coating to the substrate (paragraphs 0032 and 0045).
Regarding claim 2, Sun teaches the pretreated surface has a rough structure (paragraphs 0032 and 0045).
Regarding claim 3, Rangaswamy teaches the weight ratio of the ZrO2 powder to the PTFE powder to the solid lubricant powder (silicone powder) is 5-90:5:90:1:50 (column 4 lines 10-25 and lines 55-62), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It is noted that Applicant has not established criticality of the claimed range. 
Regarding claim 4, Rangaswamy teaches ZrO2 is fully or partially stabilized (column 4 lines 5-10). Sun teaches the thermal spray a ceramic coating (paragraph 0012), wherein the ceramic material can include zirconia in the form of yttria stabilized zirconia (YSZ) (paragraph 0017). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use YSZ as the zirconia stabilized ceramic material as suggested by Sun in the method of Rangaswamy in view of McCullough because Sun teaches YSZ is a known stabilized zirconia that can be used in plasma spraying (paragraph 0017). Since Rangaswamy teaches ZrO2 can be fully stabilized, thus the combination of Rangaswamy and Sun teaches the ceramic material is fully stabilized YSZ, which is known to contain 8-9% yttria (inside claimed range).
Regarding claim 5, Rangaswamy teaches the ZrO2 powder is 1 to 150 micron, the PTFE powder is 1 to 150 micron, and the solid lubricant powder (silicone) is also 1 to 150 micron (column 6 lines 15-30), which overlap with the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It is noted that Applicant has not established criticality of the claimed ranges.
Regarding claim 6, Rangaswamy teaches the substrate is steel substrate (metal) (column 8 lines 25-30).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rangaswamy (US5196471) in view of McCullough (US20070099014) and Sun (US20150075714) as applied to claims 1-6 above, and further in view of Stoyanov (US20180231014).
Regarding claim 7, Rangaswamy in view of McCullough and Sun teaches all limitation of this claim, except the thickness of the composite coating. However, Stoyanov teaches a thermal sprayed abradable coating for a gas turbine seal (same as  Rangaswamy) (abstract, paragraphs 0002 and 0035) and discloses the thermal coating is about 30 and about 150 micron thickness (paragraph 0036), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It is noted that Applicant has not established criticality of the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use such thickness for the abradable coating as suggested by Stoyanov in the coating of Rangaswamy in view of McCullough and Sun because Stoyanov teaches such thickness of the abradable coating is suitable for gas turbine seal (same function as Rangaswamy’s abradable coating) (paragraphs 0002 and 0036).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rangaswamy (US5196471) in view of McCullough (US20070099014) and Sun (US20150075714). 
Regarding claim 8, Rangaswamy teaches a composite abradable coating formed on a substrate surface by thermal spraying (abstract, column 1 lines 9-15). The abradable coating reads on the limitation of protective coating as it protects the substrate from the outside environment. Rangaswamy teaches the coating is a composite coating (column 3 lines 40-55), wherein the coating is formed by thermal spraying a powder with a first component of zirconia (ZrO2) (column 3 lines 40-55, column 4 lines 3-15), a second component of a solid lubricants (column 4 lines 15-20) and a third component of PTFE (column 4 lines 25-30, lines 45-50). Rangaswamy teaches the powder is formed by mixing the powder of each component (column 6 lines 15-30, column 5 line 54-60) (spraying the mixture of the ZrO2 powder, a PTFE powder and a solid lubricant powder onto the substrate by thermal spraying). Rangaswamy teaches the thermal spraying is plasma spraying (column 6 lines 59-68).
Rangaswamy does not explicitly teaches the solid lubricant is silicone. However, McCullough teaches a composite coating formed by thermal spraying (abstract, paragraph 0005). McCullough teaches boron nitride (BN) (Rangaswamy’s second component solid lubricant, column 4 lines 15-20) and silicone are functionally equivalent solid lubricant that can be thermal sprayed (paragraph 0034).  Therefore, it would have been obvious to one of ordinary skill in the art to substitute BN for silicone as the solid lubricant in the thermal sprayed composite protective coating as disclosed by Rangaswamy. 
Rangaswamy in view of McCullough does not explicitly teach the surface is pretreated and the plasma spraying is air plasma spraying. However, Sun teaches a method of forming a ceramic coating on a substrate by thermal spraying (abstract). Sun teaches to treat substrate surface by sand blasting before the thermal spraying to strengthen mechanical bonding of the sprayed coating to the substrate (paragraphs 0032 and 0045). Sun further teaches the ceramic coating is formed by plasma spraying such as air/atmospheric plasma spraying (paragraphs 0036 and 0043). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat the surface before the thermal spraying (pretreated surface) as suggested by Sun in the protective coating as disclosed by Rangaswamy in view of McCullough because Sun teaches treating the substrate surface before the thermal spraying would strengthen mechanical bonding of the sprayed coating to the substrate (paragraphs 0032 and 0045). It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use air plasma spraying as the plasma spraying method as suggested by Sun in the method of forming the protective coating as disclosed by Rangaswamy in view of McCullough because Sun teaches such air plasma system does not need to be preformed in a vacuum chamber (paragraph 0043). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rangaswamy (US5196471) in view of McCullough (US20070099014) and Sun (US20150075714) as applied to claim 8 and further in view of Gao (CN108425085A) and Brown (US20090276053)
Regarding claim 9, Rangaswamy teaches the powders are mixed in the rotatable drum for mixing, wherein the powders are mixed at high temperature until dry, wherein the powder is removed and screened, indicating the powder is cooled (column 5 lines 55-60, column 8 lines 15-25). Thus, Rangaswamy teaches the powder is mixed in a duration in a rolling type drum, dried at elevated temperature for a duration until dry, and cooled, and the cooled powder mixture is sprayed onto the surface by a spray gun (column 8 lines 25-30). Gao teaches a method of forming a feedstock for thermal spraying on turbine with different phrase (abstract) and discloses ball milling is used to mix the powder (paragraphs 0047, 0013-0017). Gao further teaches the drying/sintering is done separately from the ball mill at a duration of 2 hr(paragraphs 0013-0017), which touches the claimed range. When a touching or overlapping range is found in the prior art, this is considered sufficient to support a holding of obviousness. In re Malagari, 182 USPQ 549. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the ball milling method as suggested by Gao in the method of plasma spraying as suggested by Rangaswamy in view of McCullough and Sun because Gao teaches such ball milling method is suitable for mixing feedstock powder for thermal spraying on turbine with different phrase (abstract). As to the duration of the mixing, drying temperature and the duration of the drying, it would have been obvious to one having ordinary skill in the art to have determined the optimum value of the relevant process paraments through routine experimentation in the absence of a showing of criticality. In re Aller, USPQ 233 (CCPA 1955). In this case, it would have been obvious to one of ordinary skill in the art to mix the powder in the duration long enough for the proper mixing, and to dry the powder in the temperature and duration sufficient to dry the powder. 
Rangaswamy in view of McCullough, Sun and Gao does not explicitly teach the gun moving speed. Sun teaches the gun moving speed can be controlled (paragraph 0053). However, Brown teaches a method of plasma spraying and discloses a conventional gun moving speed is 450-700mm/s (paragraph 0060, table 2), which overlaps with claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It is noted that Applicant has not established criticality of the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the moving speed of the plasma gun as suggested by Brown in the method of Rangaswamy in view of McCullough, Sun and Gao because Brown teaches it is conventional moving speed for plasma spraying gun (paragraph 0060, table 2).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rangaswamy (US5196471) in view of McCullough (US20070099014) and Sun (US20150075714) as applied to claim 8, and further in view of Davis (US20050215059) and Lundy (US4971846).
Regarding claim 10, Rangaswamy teaches the carrier feeding gas is 4.5 L/min for the plasma spray (column 6 line 65 to column 7 line 15). Sun teaches the air plasma spray parameters are controlled with the following ranges: a current of 300-1000A, a voltage of 30-300V, a power of 9-300KW, a powder feeding rate of 5 to 200 g/min, a spraying distance of 50-200mm, which overlap with the claimed ranges. Thus, Rangaswamy in view of McCullough and Sun teaches all limitations of this claim, except the compressed air at 0.6-0.7 Mpa. However, Davis teaches a method of plasma spraying a coating material including zirconia on a roughen substrate (paragraphs 0010, 0019-0020 and 0025). Davis teaches addition compressed air is provide to the plasma spray gun to propel melted material to the gun to the surface of the substrate (paragraphs 0025-0026). In addition, Lundy teaches a plasma spraying process to spray molten material on a surface and discloses a stream of air is used to accelerate the molten material toward the surface with the air pressure of 60-100psi (column 3 lines 45-60, column 5 lines 10-15), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It is noted that Applicant has not established criticality of the claimed ranges. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the compressed air with the pressure suggested by Davis and Lundy in the method of plasma spraying as disclosed by  Rangaswamy in view of McCullough and Sun because Davis teaches the compressed air an be provide to help propel the material to the substrate (paragraphs 0025-0026) and Lundy further teaches that the air pressure in the claimed range can be used to help propel material from the plasms system (column 3 lines 45-60, column 5 lines 10-15). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA LEUNG V LAW/           Examiner, Art Unit 1717